DETAILED ACTION 
Claims 18-35, submitted on February 25, 2020, are pending in the application and are subject to a requirement for a species election as set forth below.  No claim is allowed.  
Species Election 
This application contains claims directed to the following patentably distinct species: 
(1) the TP53 gene mutations recited in claims 23-25, 
(2) the WEE1 inhibitors recited in claims 26-27, 
(3) the types of cancer recited in claims 28-30, and 
(4) the anti-cancer agents recited in claims 31-33.  
With respect to items (1), (2), and (4), the species are independent or distinct as evidenced by their unique chemical compositions.  With respect to item (3), the cancers are independent or distinct because they do not necessarily all share the same pathology.  In addition, these species are not obvious variants of each other based on the current record.  There is a search or exami-nation burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the species have acquired a separate status in the art in view of their different classification; (b) the species have acquired a separate status in the art due to their recognized divergent subject matter; (c) the species require a different field of search (for exam-ple, searching different classes/subclasses or commercial databases, or employing different search queries); (d) the prior art applicable to one species would not likely be applicable to another species; and (e) the species are likely to raise different questions of enablement under 35 U.S.C. 112.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  In reply to this action, applicant is required to elect one of each of the following: 
(1) one of the TP53 gene mutations recited in claims 23-25, 
(2) one of the the WEE1 inhibitors recited in claims 26-27, 

(4) one of the anti-cancer agents recited in claims 31-33.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (i.e., one of each of items (1)-(4) listed above) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indis-tinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.  Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628